ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that DAVID S. LITWIN of RICHMOND, VERMONT, who was admitted to the bar of this State in 1968, be restored to the practice of law, conditioned on the requirement that he submit proof of satisfactory completion of the Skills and Methods courses given by the Institute for Continuing Legal Education, and DAVID S. LITWIN having requested that he be reinstated to ineligible status, with the further condition that should he apply for eligible status, that his reinstatement to eligible status be conditioned on his submission of proof of satisfactory completion of the Skills and Methods courses, and good cause appearing;
It is ORDERED that DAVID S. LITWIN is restored to the practice of law, ineligible status only, with the further condition that should He apply for reinstatement to eligible status, that his reinstatement be conditioned on his submission of proof of satisfactory completion of the Skills and Methods courses.